Citation Nr: 0529906	
Decision Date: 11/08/05    Archive Date: 11/30/05	

DOCKET NO.  04-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for an umbilical hernia.   

2.  Entitlement to an initial evaluation in excess of 10 
percent for a scar, residual of hernia surgery.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO granted service 
connection for an umbilical hernia and a hernia surgical scar 
and assigned separate 10 percent evaluations for each 
disability.  The veteran, who had active service from May 
1977 to February 1979, expressed disagreement with the 
assigned disability ratings and appealed to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's umbilical hernia is currently manifested 
primarily by subjective complaints of pain in the naval and 
abdominal areas; however, there is no objective evidence of a 
recurrent hernia that is not well supported by a truss or not 
readily reducible.

3.  The veteran's 7-centimeter scar is painful on 
examination, but does not result in limitation of motion.   


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for an umbilical hernia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1 - 4.14, 4.114, Diagnostic Code 7338 
(2005).

2.  The schedular criteria for an initial rating in excess of 
10 percent for a hernia surgical scar have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1 - 4.14, 4.118, Diagnostic Codes 7800-
7805 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice regarding his initial service connection 
claim by letter dated in March 2003.  This letter, provided 
to the veteran prior to the initial decision in this case, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and whether or not the veteran or the VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide.  Although the March 2003 
letter did not specifically request that veteran to provide 
any evidence in the veteran's possession that pertained to 
his claims, or something to the effect that the veteran give 
VA everything he had that pertained to his claims, the Board 
finds that this letter essentially did inform the veteran 
that he could submit any evidence supportive of his claim 
such as medical reports, lay statements, "buddy" 
statements, employment and/or insurance examination reports.   
Further, he was informed that if he did not know of any 
additional evidence that he wanted to be considered by the 
RO, he could so inform them.  See 38 C.F.R. § 3.159 (b)(1) 
(2004); see also See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005)

Moreover, increased ratings claims are generally considered 
to be "downstream" issues from the original grants of service 
connection.  Recently, the VA General Counsel promulgated an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case (SOC).  Id.  Such was done in the present case.  In this 
regard, the Board notes that the March 2003 letter provided 
notice of the VCAA as it pertained to the service connection 
claims.  After service connection for the claimed 
disabilities was granted by the RO in the July 2003 rating 
decision, the veteran received the July 2003 rating decision 
and the Statement of the Case.  Collectively, these documents 
issued in connection with this appeal notified the veteran of 
the evidence considered, the pertinent laws and regulations 
and the reasons he received the assigned disability ratings.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the RO 
afforded the veteran a VA examination that addressed the 
severity of the veteran's disabilities.  The veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in connection with his claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


B.  Evidence

Service medical records dated in June 1978 and July 1978 
indicate that the veteran was diagnosed with a right inguinal 
hernia that was repaired while in service.  In March 2003, 
the veteran submitted an application for compensation for his 
hernia surgery, as well as for pain, scarring and residuals 
of the surgery.  

The veteran was afforded a VA examination in July 2003 in 
which he reported that he experienced pain in the naval and 
abdominal areas and that he felt an "achy and pulling sharp 
pain" within the inguinal hernia scar.  He stated that he 
could not lift or overexert himself, and experienced pain 
upon walking.  Physical examination revealed that the veteran 
had a small umbilical hernia defect measuring approximately 1/2 
to 1 centimeter in width, or the size of the tip of the 
examiner's finger, that was reported to be extremely painful.  
When the examiner pushed on the hernia, the veteran reported 
that he experienced pain almost over his entire abdomen.  The 
examiner noted that when he held the hernia in, the veteran's 
pain was still present, but was not as bad with the hernia 
reduced.  He found no evidence of distension of superficial 
veins of the abdomen, nor did he find evidence of a femoral 
hernia.  The examiner diagnosed the veteran with an umbilical 
hernia with probably partial entrapment of fat or fatty 
tissue from the peritoneal cavity with a marked degree of 
tenderness, associated muscle spasm and pain related to this.  
He opined that the hernia more likely than not was caused by 
heavy lifting over a period of time.  

In regards to the veteran's scar, the examiner noted that the 
veteran had a scar in the right lower quadrant of the 
inguinal area that measured 7 centimeters in length.  It was 
nonadherent and white, with tenderness beneath the distal 
portion of the scar which, when palpated, extended up to the 
area of the inguinal hernia repair.  On the right side of the 
testicles, the veteran had a tussive impulse in the herniated 
area.  The examiner diagnosed the veteran with either an 
irritation of the ilioinguinal nerve or an entrapment of the 
ilioinguinal nerve by scar tissue causing pain.  He reported 
that the entrapment and the pain were more than likely due to 
the surgical procedure within the inguinal area.  

The claims file contains treatment records from two VA 
medical centers (VAMC) dated from May 1998 to July 1998 and 
February 2003, respectively.  Of these records, only a 
treatment record dated in February 2003 indicated that the 
veteran sought care for his hernia at the VA.  Specifically, 
the February 2003 record reported that the veteran had an 
umbilical hernia for approximately 6 to 7 years that caused 
cramps when he was active or would overeat.  The examiner 
indicated that the veteran walked three to four times a week 
for 30 minutes to one hour for exercise, and that his 
occupation was that he played in a band.  Examiner revealed 
an umbilical hernia, right inguinal ring.  At that time, the 
veteran refused a surgical consult and told the examiner that 
he would tell her when he wanted to see a surgeon.  It also 
noted "hernia belt, hold ABD [abdomen] when straining."  The 
veteran's remaining VA medical records do not refer to 
complaints or treatment related to the veteran's hernia.

A rating decision dated in July 2003 granted service 
connection for an umbilical hernia and a hernia surgical scar 
with assigned separate 10 percent disability evaluations 
pursuant to Diagnostic Codes 7338 and 7804.  The veteran 
submitted an August 2003 Notice of Disagreement and a June 
2004 VA Form 9 in which he stated that he was entitled to 
higher disability ratings because of the level of discomfort 
and limiting factors he experiences.  

C.  Law and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
"Court") discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).
      

1.  Increased rating for an umbilical hernia 

The veteran's umbilical hernia has been rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  The Board notes that this Diagnostic 
Code pertains to ratings for inguinal hernias, not umbilical 
hernias.  However, as there is no specific Diagnostic Code 
for umbilical hernias, the RO rated the veteran's disability 
by analogy.  Rating by analogy is appropriate where an 
unlisted condition is encountered, and a closely related 
condition that approximates the anatomical localization, 
symptomatology and functional impairment is available.  
38 C.F.R. § 4.20.

Under Diagnostic Code 7338, a 10 percent disability rating is 
warranted for an inguinal hernia that is postoperative, 
recurrent, readily reducible and well supported by a truss or 
belt.  A truss is defined as an elastic, canvas or metallic 
device for retaining a hernia reduced within the abdominal 
cavity.  See DORLAND'S ILLUSTRATED MEDICAL DISCTIONARY, 30th 
Edition, p. 1956 (2003).  A 30 percent rating is warranted 
for an inguinal hernia that is small, postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss or not readily reducible.  A 60 percent rating is 
warranted for an inguinal hernia that is large, postoperative 
and recurrent, not well supported under ordinary conditions, 
not readily reducible, and inoperable.

A review of the evidence detailed above reveals that 
veteran's umbilical hernia is small in size, as it is 
approximately 1/2 to 1 centimeter in width.  The examiner could 
reduce the hernia, as indicated by the examination notation 
that the veteran still experienced pain when the hernia was 
pushed in, but the pain was not as bad "with the hernia 
reduced."  There is no indication that the veteran's 
umbilical hernia is irremediable or not well supported by 
truss.  To the contrary, the February 2003 VAMC record 
suggests that the veteran utilizes a hernia belt to hold his 
abdomen when straining.  Additionally, the VA examiner found 
no evidence of distension of superficial veins of the 
abdomen, nor did he find evidence of a femoral hernia.  While 
taking into consideration the veteran's ultimate diagnosis, 
the objective evidence illustrates that the veteran's 
umbilical hernia is small, supported by a hernia belt 
(truss), and is readily reducible.  This evidence leads the 
Board to the conclusion that veteran's symptomatology more 
nearly approximate the criteria for a 10 percent rating under 
Code 7338. 38 C.F.R. § 4.7 (2004).  

The Board recognizes the veteran's contention that he is 
entitled to a higher disability rating based upon the level 
of discomfort and limiting factors he experiences.  However, 
the Board notes that the July 2003 VA examiner diagnosed the 
veteran with a marked degree of tenderness, associated muscle 
spasm and pain and that these factors were taken into 
consideration by the RO below.  The Board finds that the 
current 10 percent rating takes into consideration the 
veteran's tenderness and discomfort secondary to the hernia 
within the parameters of the VA Rating Schedule.     

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no assertion or showing by the 
veteran that his umbilical hernia has resulted in 
interference with his employability or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
      2. Increased rating for a hernia surgical scar  

The veteran has been service-connected for a hernia surgical 
scar and assigned a 10 percent evaluation.  Under Diagnostic 
Code 7804, a 10 percent rating may be assigned for scars that 
are superficial and painful on examination. 38 C.F.R. 
§ 4.118.  A superficial scar is one not associated with 
underlying soft tissue damage.  A superficial scar which is 
unstable or, for any reason, there is frequent loss of 
covering of the skin over the scar warrants a 10 percent 
evaluation.  See 
38 C.F.R. § 4.118, Diagnostic Code 7803.  Scars may also be 
rated on the basis of limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805. 

Additionally, scars that are in places other than the head, 
face, or neck that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches warrant a 10 
percent disability evaluation; or in an area or areas 
exceeding 12 square inches warrant a 20 percent disability 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars 
that are in places other than the head, face, or neck that 
are superficial and do not cause limited motion warrant a 10 
percent disability evaluation only if they affect an area of 
144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.

A noncompensable evaluation is warranted for either mild or 
moderate incomplete paralysis of the ilioinguinal nerve.  A 
10 percent evaluation requires severe to complete paralysis, 
and is the maximum available disability evaluation under 
Diagnostic Code 8530.  38 C.F.R. § 4.124a, Diagnostic Code 
8530.

The medical evidence of record shows that the veteran has a 
7-centimeter scar in the right lower quadrant of the inguinal 
area.  It was nonadherent and white, with tenderness beneath 
the distal portion of the scar which, when palpated, extended 
up to the area of the inguinal hernia repair.  On the right 
side of the testicles, the veteran had a tussive impulse in 
the herniated area.  The examiner diagnosed the veteran with 
either an irritation of the ilioinguinal nerve or an 
entrapment of the ilioinguinal nerve by scar tissue causing 
pain.  

The Board finds that the veteran's scar does not result in 
assignment of a higher evaluation under Diagnostic Code 7801 
as his scar is 7-centimeters in length and a 10 percent 
disability evaluation pursuant to this Diagnostic Code 
requires the showing of a scar exceeding 6 square inches (39 
square centimeters).  The Board also finds that the veteran's 
scars do not result in the assignment of a higher evaluation 
under Diagnostic Code 7802, 7803, and 7804 as they provide 
for the assignment of a 10 percent evaluation for scars that 
cover an area of 144 square inches or greater even where 
superficial and without resulting limitation of motion, or 
that are superficial, unstable, or painful.  Additionally, 
there is no evidence on file or argument from the veteran 
that his scar causes limitation of motion that would warrant 
a rating in excess of the currently assigned evaluation.  
Thus, Diagnostic Code 7805 is not applicable.  Finally, as 
noted above, the most recent VA examiner indicated that the 
pain in the hernia scar was likely due to either an 
irritation of the ilioinguial nerve or an entrapment of the 
ilioinguinal nerve by scar tissue.  As noted above, a 10 
percent evaluation under Diagnostic Code 8530 is the maximum 
available, and a separate rating under this Code would not be 
in order since the examiner indicated that the pain in the 
scar was likely due to some form of ilioinguinal nerve 
impairment.  See 38 C.F.R. § 4.14 (2005).  

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's request for higher evaluations for his umbilical 
hernia and surgical hernia scar, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

An initial evaluation in excess of 10 percent for an 
umbilical hernia is denied.

An initial evaluation in excess of 10 percent for scar, 
residual of hernia surgery, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


